Per Curiam:
The determination appealed from is affirmed, with ten dollars costs and disbursements, on the authority of Heilbrunn v. German Alliance Insurance Co. (150 App. Div. 670). An appeal is allowed to the Court of Appeals, the questions to be certified to be determined on settlement of the order. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Ingraham, P. J., and McLaughlin, J., dissented on the dissenting opinion in Heilbrunn v. German Alliance Insurance Co. (supra). Determination affirmed, with ten dollars costs and disbursements. Appeal allowed to Court of Appeals, the questions to be certified to be determined on settlement of order. Order to be settled on notice.